Citation Nr: 1039131	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  04-42 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a heart condition, 
to include rheumatic heart disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which declined to reopen the claim of service 
connection for a heart condition based on the absence of new and 
material evidence.

In May 2006, this matter was remanded to ensure compliance with 
due process requirements.  

In March 2009, the Board denied the Veteran's application to 
reopen the previously denied claim of entitlement to service 
connection for a heart condition, to include rheumatic heart 
disease.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in an 
April 2010 Order, granted the parties' Joint Motion, vacating the 
Board's March 2009 decision and remanding the issue for 
compliance with the terms of the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the April 2010 Order, the Court granted a Joint Motion in 
which the parties agreed that the issue of whether there was new 
and material evidence to reopen the previously denied claim of 
entitlement to service connection for a heart condition, to 
include rheumatic heart disease, should be remanded.  

In the Joint Motion, the parties agreed that VA had failed to 
obtain records that the Veteran contends are relevant to his 
claim.  Specifically, the parties agreed that the Veteran 
reported, during the pendency of his claim to reopen, that he was 
treated at Fort Knox Base Hospital in service in February 1966.  
The parties also found that, while VA had obtained the Veteran's 
service treatment records, VA had not made an attempt to seek 
medical records from Fort Knox Base Hospital or any other 
hospital during the Veteran's service.  

Based on the foregoing, and consistent with the Court's April 
2010 Order, the Board finds that this matter should be remanded, 
and that upon remand, the RO should attempt to obtain any records 
of the Veteran's treatment at Fort Knox Base Hospital in February 
1966.  The Veteran should also be requested to identify any other 
records of his treatment, including any other hospitalizations 
during his period of service, that may be related to his claim.  
Pursuant to the VCAA, VA must obtain outstanding records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who treated 
the Veteran since service for his heart 
condition.  This should include records of 
the Veteran's treatment at Fort Knox Base 
Hospital in February 1966.  The Veteran 
should also be requested to identify any 
other records of his treatment, including any 
other hospitalizations during his period of 
service, that may be related to his claim.  
The Veteran should be informed that records 
and reports from his treating physicians may 
be obtained by him and submitted directly in 
connection with the claim.

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.  If the Veteran 
believes that all relevant medical records 
have been obtained, ask that he notify the 
VA that there is no more evidence to submit 
in order to prevent further delay in the 
adjudication of the claim.  

2.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


